Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 1 of 10 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  Joseph Weber, individually and on behalf of all
  others similarly situated,                                              Civil Action No:
                                              Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




            -v.-

  Pressler, Felt & Warshaw,
  L.L.P., Midland Credit
  Management, Inc. and John
  Does 1-25.
                                          Defendant(s).


       Plaintiff Joseph Weber ("Plaintiff") by and through his attorneys, Stein Saks PLLC as and

for his Complaint against Defendant Pressler, Felt & Warshaw, L.L.P (hereinafter “PFW”) and

Defendant Midland Credit Management, Inc. (hereinafter “Defendant MCM”) individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                         INTRODUCTION/PRELIMINARY STATEMENT

       1.          Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

                                                                                                        1
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 2 of 10 PageID: 2




  material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

  concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

  collection of debts’ does not require ‘misrepresentation or other abusive debt collection

  practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

  and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to this claim occurred.

                                 NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 3 of 10 PageID: 3




                                           PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Ocean, with

  an address of 1595 Jacks Way, Toms River, NJ 08755.

     8.      Defendant PFW is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 7 Entin Rd., Parsippany, NJ 07054-

  5020.

     9.      Upon information and belief, Defendant PFW is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C. §

  1692(a)(6) and used in the FDCPA and can be served upon their registered agent, Corporation

  Service Company at 80 State Street, Albany, New York, 12207-2543.

     11.     Upon information and belief, Defendant MCM is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.



                                   CLASS ALLEGATIONS

     13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     14.     The Class consists of:
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 4 of 10 PageID: 4




              a. all individuals with addresses in the State of New Jersey;

              b.   to whom Defendants PFW and MCM sent an initial collection letter attempting

                   to collect a consumer debt;

              c. that failed to properly identify and name the current creditor to whom the debt

                   was allegedly owed;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.

     15.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     17.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e, 1692g.

     18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 5 of 10 PageID: 5




     19.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants’ written communications to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e, 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff have no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 6 of 10 PageID: 6




                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).



                                 FACTUAL ALLEGATIONS

     22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     23.     Some time prior to April 27, 2020, an obligation was allegedly incurred to Capital

  One Bank (USA), N.A. by the Plaintiff.

     24.     The Capital One Bank (USA), N.A. obligation arose out of transactions in which

  money, property, insurance or services which are the subject of the transactions were primarily

  for personal, family or household purposes.

     25.     The alleged Capital One Bank (USA), N.A. obligation is a “debt” as defined by 15

  U.S.C. §1692a(5).
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 7 of 10 PageID: 7




      26.      Capital One Bank (USA), N.A. is a “creditor” as defined by 15 U.S.C. §1692a(4).

      27.      Defendant MCM, a debt collector, purportedly purchased the Capital One Bank

  (USA), N.A. debt and the debt has now been placed with Defendant PFW for collections.

      28.      Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                           Violation I – April 27, 2020 Collection Letter

      29.      On or about April 27, 2020, Defendant PFW sent Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt currently owed to Capital One Bank (USA), N.A. See

  Exhibit A.

      30.      This letter did not contain all the requirements of the ‘‘G Notice.'' Specifically, this

  letter deceptively fails to identify who the current creditor is to whom the alleged debt is owed.

      31.      The letter only states: “This is to notify you that on 8/29/2019 Midland Credit

  Management, Inc. purchased your Capital One Bank (USA), N.A., account number xxxx, which

  has now been placed with Pressler, Felt & Warshaw, LLP for collection.

      32.      Nowhere does the letter clearly identify who the current creditor is as is required by

  the FDCPA.

      33.      The least sophisticated consumer cannot decipher from the body of the letter whom

  the current creditor is because it is not stated clearly.

      34.      Merely stating that Defendant Midland Credit Management, Inc. “purchased” the

  Capital One Bank account number does not inform the least sophisticated consumer who the

  current creditor is and the Defendants have an obligation to clearly identify the current creditor.
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 8 of 10 PageID: 8




      35.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

  consumer.

      36.     Mere illusions are not enough, but the letter must specifically and clearly state who

  the creditor is.

      37.     Defendant has failed to provide the consumer with a proper initial communication

  letter by failing to clearly identify the original and current creditors of the debt.

      38.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged

                                              COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      42.     Defendant violated said section by:


              a. Making a false and misleading representation in violation of §1692e(10).


      43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 9 of 10 PageID: 9




                                  COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692g et seq.

       44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       46.     Pursuant to 15 U.S.C. §1692g, a debt collector must notify the consumer of the name

   of the creditor to whom the debt is owed. §1692g(a)(2).

       47.     This notice must be clearly conveyed so that the consumer is clearly advised as to

   whom the alleged debt is owed.

       48.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

   of the current creditor who was attempting to collect a debt from her.


                                    DEMAND FOR TRIAL BY JURY


       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a trial

       by jury on all issues so triable



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Joseph Weber, individually and on behalf of all others similarly

situated, demands judgment from Defendants PFW and MCM, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;
Case 3:20-cv-17279-BRM-ZNQ Document 1 Filed 11/26/20 Page 10 of 10 PageID: 10




      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


DATED, this 26th day of November, 2020

                                                            /s/Raphael Deutsch
                                                    Raphael Deutsch, Esq.
                                                    Stein Saks, PLLC
                                                    Attorneys for Plaintiff
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    (P): (201) 282-6500 ext. 107
                                                    (F): (201) 282-6501
                                                    (E) rdeutsch@steinsakslegal.com
                                                    Attorneys For Plaintiff
